  Case 1:19-cr-00337-LO Document 20 Filed 10/01/19 Page 1 of 1 PageID# 49




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                               EASTERN DISTRICT OF VIRGINIA

                                     ALEXANDRIA DIVISION


UNITED STATES OF AMERICA


               V.                                      Case No. 1:19-mj-407

ANDREW JON THOMASBERG,

               Defendant.


                                              ORDER


        Upon the motion of the United States, by and through its attorneys, and the defendant,

Andrew Jon Thomasberg ("defendant"), by and through his attorney, and finding in accordance

with 18 U.S.C. § 3161,for the reasons stated in the Consent Motion to Extend Time for

Indictment, that the ends ofjustice served by granting the extension outweigh the best interests

of the public and the defendant in a speedy trial, it is hereby,

        ORDERED that the time period for indicting the defendant be and is hereby extended up

to and including November 19, 2019. Accordingly, the delay resulting from the pending motion

for extension shall be excluded in computing the time within which an indictment must be filed.




                                                          Leonie M.Brinkema
                                                          United States District Judge
Date;                  I . c3U I ^
        Alexandria, Virginia
